i          i      i                                                                      i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00723-CV

                                          CMR ENERGY, L.P.,
                                              Appellant

                                                      v.

                                Martin GUAJARDO and Celia Guajardo,
                                            Appellees

                    From the 293rd Judicial District Court, Maverick County, Texas
                                 Trial Court No. 06-06-21768-MCV
                            Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: March 17, 2010

JOINT MOTION TO REVERSE AND REMAND GRANTED; REVERSED AND REMANDED

           The parties have filed a joint motion stating they have fully resolved and settled all issues in

dispute. The parties ask that we reverse the trial court’s judgment and remand the cause to the trial

court for entry of a take nothing judgment in accordance with the settlement agreement. See TEX .

R. APP . P. 42.1(a)(2)(B). The parties have also asked that we release and discharge CMR Energy,

L.P., as principal, and Travelers Casualty and Surety Company of America, as surety, from the
                                                                                      04-09-00723-CV



supersedeas bond filed to suspend execution of judgment. The parties have agreed that each party

will bear its own costs.

       We grant the motion. The judgment of the trial court is reversed and the cause is remanded

to the trial court for entry of a take nothing judgment in accordance with the parties’ settlement

agreement. The supersedeas bond filed by CMR Energy, L.P., as principal, and Travelers Casualty

and Surety Company of America, as surety, is released and all obligations thereon are discharged.

Costs of the appeal are taxed against the parties who incurred them. And, the clerk of this court, as

requested by the parties, is ordered to issue the mandate contemporaneously with this opinion.



                                                       PER CURIAM




                                                 -2-